DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed May 11, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1-8 and 21-31 are amended.  Claims 1-8 and 21-31 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Azevedo et al. (U.S. Patent No. 7,726,273, herein “Azevedo”) in view of Stang et al. (U.S. Patent No. 4,440,118, herein “Stang”) and further in view of Yamada (U.S. Patent No. 8,096,270).
Regarding Claims 1, 21, and 22, Azevedo discloses the invention substantially as claimed, including an annular cylinder liner assembly (see Abstract) that includes an annular body (liner (12)) defining a longitudinal axis (up/down direction of liner (12)), a radial direction (D) perpendicular to the longitudinal axis (see Figure 1), a circumferential direction (inherent), a first longitudinal end (22), a second longitudinal end (24), and a liner length measured from the first longitudinal end to the second longitudinal end along a longitudinal direction, the longitudinal direction extending parallel to the longitudinal axis (inherent measurement, see Figure 1).  Azevedo discloses that the annular body includes a shoulder (36) that is disposed at the first longitudinal end (22) and that projects away from the longitudinal axis along the radial direction (see Figure 1), wherein shoulder (36) is defined between a top shoulder surface and a bottom shoulder surface, the top shoulder surface facing away from the bottom shoulder surface along the longitudinal direction (inherent, see Figure 1), wherein shoulder (36) has an axial thickness extending from the top shoulder surface to the bottom shoulder surface along the longitudinal direction (inherent, see Figure 1).  While Azevedo discloses that shoulder (36) is disposed between a crankcase (44) and a cylinder head (14) along the longitudinal direction such that the top shoulder surface bears directly on cylinder head (44) and the bottom shoulder surface bears directly on crankcase (14) (see Figure 1 embodiment), Azevedo is silent concerning the claimed dimensions and dimension ratios of the liner. 
  However, Stang discloses an annular cylinder liner (22) that includes an annular body lacking any water jacket voids (see Figures 3 and 6) and defining a longitudinal axis (see Figures 3 and 6), a radial direction perpendicular to the longitudinal axis, a circumferential direction, a first longitudinal end, a second longitudinal end, and a liner length (a) measured from the first longitudinal end to the second longitudinal end along the longitudinal axis (see Figure 3).  Furthermore, Stang discloses that a ratio of the liner length (a) to the shoulder axial thickness (c) is 41.6 (see column 10, lines 33-45, ratio of a/c = 10.4”/0.25” = 41.6), which falls within the claimed range of 24.0 to 46.0.  See MPEP § 2144.05.  While Stang discloses that cylinder liner (22) further includes a radially thin portion disposed at the second longitudinal end (see Figure 6 (j’)), the radially thin portion defining a thin radial thickness measured along the radial direction measuring 0.2525” (6.4135 mm), Stang does not describe that this portion of the cylinder liner measures 3.0-5.0 mm. and wherein a ratio of the liner length to the shoulder axial thickness ranges from 24.0 to 46.0, and the annular body further includes a radially thin portion disposed at the second longitudinal end, the radially thin portion defining a thin radial thickness measured along the radial direction ranging from 3.0 mm to 5.0 mm.
However, Yamada discloses that a cylinder liner (2) includes a relatively thinner portion (t20) at a second, lower longitudinal end that measures 3.0-5.0 mm in thickness (see column 7, lines 9-12).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder liner of Azevedo by providing a liner with the dimensions provided in Stang in order to facilitate a considerable cost savings in materials during fabrication and providing superior manufacturing and performance advantages.
Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder liner of Stang by providing a lower portion of the liner having a thickness that measures 3.0-5.0 mm as described in Yamada in order to facilitate a considerable cost savings in materials during fabrication.
Regarding Claims 2, 3, 4, 23, 24, 25, Azevedo discloses the invention substantially as claimed, but is silent concerning the claimed dimension ranges. 
However, Stang discloses that the shoulder axial thickness (c) is 0.25” (6.35 mm), which falls within the claimed range of 6.0 mm to 12.0 mm.  See MPEP § 2144.05.  
Further, Stang discloses that the liner length (a) is 10.4” (264.16 mm), which falls within the claimed range of 246.0 mm to 271.0 mm. See MPEP § 2144.05.  
Moreover, Stang discloses an outer circumferential surface (52) that defines a large diameter portion disposed axially adjacent the shoulder (50) (see Figure 3).  While Stang discloses that shoulder (50) protrudes a radial distance measured along the radial direction from the outer circumferential surface (see Figure 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder liner of Azevedo by providing a liner with the dimensions provided in Stang in order to facilitate a considerable cost savings in materials during fabrication and providing superior manufacturing and performance advantages.
Stang does not describe that the shoulder protrudes a distance that ranges from 3.0 mm to 7.0 mm.
However, it nevertheless would have been an obvious matter of design choice to provide the shoulder taught in Stang protruding 3.0 mm - 7.0 mm, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shoulder protruding any suitable distance based upon design, sizing, spacing, manufacturing criteria (see pending application, paragraph [0028], “3.0 mm to 7.0 mm in some embodiments”).
Regarding Claims 5 and 26, Azevedo discloses that liner (12) defines an inner bore (defined by surface (26)) that extends from first longitudinal end (22) to second longitudinal end (24) (inherent feature of ALL cylinder liners, evidenced in Figure 1).
Regarding Claim 6, Azevedo discloses the invention substantially as claimed, including wherein the inner bore defines a continuous cylindrical surface that extends from the first longitudinal end to the second longitudinal end (see Figure 1), which defines an inner diameter (D).  
Azevedo does not disclose that the inner diameter ranges from 140.0 mm to 150.0 mm.
However, it nevertheless would have been an obvious matter of design choice to provide the inner bore with a diameter of 140.0 mm to 150.0 mm, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any suitable inner liner diameter based upon design, sizing, spacing, manufacturing criteria (see pending application, paragraph [0033], “from 140.0 mm to 150.0 mm in some embodiments. This may not be the case in other embodiments of the present disclosure. Other ranges are possible in other embodiments of the present disclosure”).
Regarding Claim 7, Azevedo discloses the invention substantially as claimed, but is silent concerning the claimed dimension and ranges of the cylinder liner.  
However, Stang discloses that the large diameter portion defines a varying large diameter (n’) that ranges from 6.199” - 6.201” (157.455 mm - 157.505 mm), which falls within the claimed range of 150.0 mm to 160.0 mm, and which forms a first plurality of steps or rings (see Figures 3 and 6).  See MPEP § 2144.05. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder liner of Azevedo by providing a liner with the dimensions provided in Stang in order to facilitate a considerable cost savings in materials during fabrication and providing superior manufacturing and performance advantages.
 Stang does not specifically describe that a large diameter axial length measured along the longitudinal axis ranges from 188.0 mm to 195.0 mm.
However, it nevertheless would have been an obvious matter of design choice to provide a large diameter axial length ranging from 188.0 mm to 195.0 mm, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any suitable large portion diameter based upon design, sizing, spacing, manufacturing criteria (see pending application, paragraph [0036], “188.0 mm to 195.0 mm in some embodiments”).
Regarding Claim 8, Azevedo discloses the invention substantially as claimed, but is silent concerning the claimed dimension and ranges of the cylinder liner.  
However, Stang discloses the invention substantially as claimed, including a small diameter portion (embodied at location (h’) in Figure 6) extending from the large diameter portion to the second longitudinal end (see Figure 6), the large diameter axial length being measured along the longitudinal axis from the shoulder to the small diameter portion (inherent measurement).  While Stang discloses that the small diameter portion defines a varying small portion diameter of 6.097” (154.864 mm) which falls within the claimed range of 145.0 mm to 155.0 mm and forms a second plurality of steps or rings (see Figure 6). See MPEP § 2144.05.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder liner of Azevedo by providing a liner with the dimensions provided in Stang in order to facilitate a considerable cost savings in materials during fabrication and providing superior manufacturing and performance advantages.
Stang does not describe that a small diameter portion axial length measured along the longitudinal axis from the large diameter portion to the second longitudinal end that ranges from 55.0 mm to 80.0 mm.
However, it nevertheless would have been an obvious matter of design choice to provide a small diameter axial length ranging from 145.0 mm to 155.0 mm, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any suitable small portion diameter based upon design, sizing, spacing, manufacturing criteria (see pending application, paragraph [0036], “145.0 mm to 155.0 mm in some embodiments”).
Regarding Claim 27, Azevedo discloses the invention substantially as claimed, including an annular cylinder liner assembly (see Abstract) that includes an annular body (liner (12)) defining a longitudinal axis (up/down direction of liner (12)), a radial direction (D) perpendicular to the longitudinal axis (see Figure 1), a circumferential direction (inherent), a first longitudinal end (22), a second longitudinal end (24), and a liner length measured from the first longitudinal end to the second longitudinal end along a longitudinal direction, the longitudinal direction extending parallel to the longitudinal axis (inherent measurement, see Figure 1).  Azevedo discloses that the annular body includes a shoulder (36) that is disposed at the first longitudinal end (22) and that projects away from the longitudinal axis along the radial direction (see Figure 1), wherein shoulder (36) is defined between a top shoulder surface and a bottom shoulder surface, the top shoulder surface facing away from the bottom shoulder surface along the longitudinal direction (inherent, see Figure 1), wherein shoulder (36) has an axial thickness extending from the top shoulder surface to the bottom shoulder surface along the longitudinal direction (inherent, see Figure 1).  While Azevedo discloses that shoulder (36) is disposed between a crankcase (44) and a cylinder head (14) along the longitudinal direction such that the top shoulder surface bears directly on cylinder head (44) and the bottom shoulder surface bears directly on crankcase (14), Azevedo is silent concerning the claimed dimensions and dimension ratios of the liner. 
However, Stang discloses an annular cylinder liner (22) that includes an annular body lacking any water jacket voids (see Figures 3 and 6).  While Stang discloses that cylinder liner (22) further includes a radially thin portion disposed at the second longitudinal end (see Figure 6 (j’)), the radially thin portion defining a thin radial thickness measured along the radial direction measuring 0.2525” (6.4135 mm), and Stang discloses that the shoulder axial thickness (c) is 0.25” (6.35 mm), which falls within the claimed range of 6.0 mm to 12.0 mm.  See MPEP § 2144.05, Stang does not describe that the radially thin portion defining a thin radial thickness measured along the radial direction ranges from 3.0 mm to 5.0 mm.
However, Yamada discloses that a cylinder liner (2) includes a relatively thinner portion (t20) at a second, lower longitudinal end that measures 3.0-5.0 mm in thickness (see column 7, lines 9-12).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder liner of Azevedo by providing a liner with the dimensions provided in Stang in order to facilitate a considerable cost savings in materials during fabrication and providing superior manufacturing and performance advantages.
Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder liner of Stang by providing a lower portion of the liner having a thickness that measures 3.0-5.0 mm as described in Yamada in order to facilitate a considerable cost savings in materials during fabrication.
Regarding Claim 28, Azevedo discloses the invention substantially as claimed, but is silent concerning the claimed dimension and ranges of the cylinder liner.  
Stang discloses including an outer circumferential surface (52) that defines a large diameter portion disposed axially adjacent the shoulder (50) (see Figure 3). While Stang discloses that shoulder (50) protrudes a radial distance measured along the radial direction from the outer circumferential surface (see Figure 3), Stang does not describe that the shoulder protrudes a distance that ranges from 3.0 mm to 7.0 mm.
However, it nevertheless would have been an obvious matter of design choice to provide the shoulder taught in Stang protruding 3.0 mm - 7.0 mm, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shoulder protruding any suitable distance based upon design, sizing, spacing, manufacturing criteria (see pending application, paragraph [0028], “3.0 mm to 7.0 mm in some embodiments”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder liner of Azevedo by providing a liner with the dimensions provided in Stang in order to facilitate a considerable cost savings in materials during fabrication and providing superior manufacturing and performance advantages.
Regarding Claims 29 and 30, Azevedo discloses the invention substantially as claimed, but is silent concerning the claimed dimension and ranges of the cylinder liner.  
Stang discloses that a ratio of the liner length (a) to the shoulder axial thickness (c) is 41.6 (see column 10, lines 33-45, ratio of a/c = 10.4”/0.25” = 41.6), which falls within the claimed range of 24.0 to 46.0.  See MPEP § 2144.05.
Stang discloses that the liner length (a) is 10.4” (264.16 mm), which falls within the claimed range of 246.0 mm to 271.0 mm. See MPEP § 2144.05.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder liner of Azevedo by providing a liner with the dimensions provided in Stang in order to facilitate a considerable cost savings in materials during fabrication and providing superior manufacturing and performance advantages.
Regarding Claim 31, Azevedo discloses that liner (12) defines an inner bore (defined by surface (26)) that extends from first longitudinal end (22) to second longitudinal end (24) (inherent feature of ALL cylinder liners, evidenced in Figure 1).
Response to Arguments
Applicant’s arguments (see Amendment filed May 11, 2022) with respect to the rejection(s) of claim(s) 1-8 and 21-31 under Section 103 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Azevedo as provided herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT MOUBRY/Primary Examiner, Art Unit 3747